Appeal by the defendant from a judgment of the County Court, Rockland *444County (Nelson, J.), rendered May 5, 1992, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence was legally sufficient to establish his guilt of resisting arrest based on the underlying charge of harassment. The jury could reasonably have inferred from the defendant’s conduct an intent to harass, annoy or alarm the officer whom the defendant had pushed (see, People v Collins, 178 AD2d 789; People v Hare, 66 Misc 2d 207). Further, even if the defendant was not specifically told that he was under arrest, he could infer from the circumstances that he was under arrest (see, People v Gray, 189 AD2d 922; People v SiMartin, 135 AD2d 591).
We find no merit to the defendant’s contentions with regard to his sentence. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.